UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-02884 Barrett Opportunity Fund, Inc. (Exact name of registrant as specified in charter) 90 Park Avenue, New York, NY 10016 (Address of principal executive offices) (Zip code) Peter H. Shriver, President 90 Park Avenue New York, NY 10016 (Name and address of agent for service) (212) 983-5080 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period: May 31, 2014 Item 1. Schedule of Investments. Barrett Opportunity Fund Schedule of Investments May 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 94.14% Beverage and Tobacco Product Manufacturing - 2.28% Diageo PLC - ADR $ PepsiCo., Inc. Chemical Manufacturing - 2.44% Abbott Laboratories AbbVie, Inc. Johnson & Johnson Computer and Electronic Product Manufacturing - 7.51% Koninklijke Philips Electronics NV - NY Registered Shares - ADR Credit Intermediation and Related Activities - 11.51% The Bank of New York Mellon Corp. (a) Data Processing, Hosting and Related Services - 1.78% Automatic Data Processing, Inc. Insurance Carriers and Related Activities - 17.41% The Chubb Corp. Merchant Wholesalers, Nondurable Goods - 3.31% Monsanto Co. Miscellaneous Manufacturing - 2.13% 3M Co. Petroleum and Coal Products Manufacturing - 21.78% Murphy Oil Corp. Murphy USA, Inc. (b) Royal Dutch Shell PLC - Class A - ADR Real Estate - 6.97% Alexander & Baldwin, Inc. Forest City Enterprises, Inc. - Class A (b) Forest City Enterprises, Inc. - Class B (b)(c) Transportation Equipment Manufacturing - 12.75% General Dynamics Corp. Waste Management and Remediation Services - 0.57% TRC Cos., Inc. (b) Wood Product Manufacturing - 3.70% Leucadia National Corp. TOTAL COMMON STOCKS (Cost $7,125,762) REAL ESTATE INVESTMENT TRUSTS (REIT) - 5.08% Real Estate - 5.08% Rayonier, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $634,996) SHORT-TERM INVESTMENTS - 0.46% Money Market Funds - 0.46% Fidelity Institutional Money Market Fund - Government Portfolio - Class I, 0.01% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $309,418) Total Investments (Cost $8,070,176) - 99.68% Other Assets in Excess of Liabilities - 0.32% TOTAL NET ASSETS - 100.00% $ Percentages stated are a percentage of net assets. ADR American Depository Receipt (a) A portion of this security may be subject to call options written and is pledged as collateral for options written. The aggregate value of these securities as of May 31, 2014 was $7,723,158. See Note 2. (b) Non-income producing security. (c) Convertible into Forest City Enterprises, Inc. - Class A shares. (d) Variable rate security. The rate listed is as of May 31, 2014. SCHEDULE OF OPTIONS WRITTEN Number of Contracts Value Call Options Bank of New York Mellon Corp. 20 $ Expiration: September 2014 Exercise Price: $35.00 Total Options Written (Premiums Recevied $2,579) $ The accompanying notes are an integral part of these financial statements. Notes to the Schedule of Investments (Unaudited) 1) Investment Valuation Equity securities, including common stocks and REITs, for which market quotations are available are valued at the last reported sales price or official closing price on the primary market or exchange on which they trade. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Exchange traded options, including options written, are valued at the composite price, using the National Best Bid and Offer quotes ("NBBO"). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. When prices are not readily available, or are determined not to reflect fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the Fund calculates its net asset value, the Fund values these securities at fair value as determined in accordance with procedures approved by the Fund's Board of Directors. The Fund uses valuation techniques to measure fair value that are consistent with the market approach and/or income approach, depending on the type of the security and the particular circumstance. The market approach uses prices and other relevant information generated by market transactions involving identical or comparable securities. The income approach uses valuation techniques to discount estimated future cash flows to present value. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC Topic 820”), establishes a single definition of fair value, creates a three-tier hierarchy as a framework for measuring fair value based on inputs used to value the Fund’s investments, and requires additional disclosure about fair value. The hierarchy of inputs is summarized below. Level 1 - quoted prices in active markets for identical investments as of the measurement date Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) Inputs refer broadly to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, volatility statistics, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires significant judgment by the Fund. The Fund considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the Fund’s perceived risk of that instrument. Investments whose values are based on quoted market prices in active markets include active listed equities, REITs and certain money market securities, and are classified within Level 1. Investments that trade in markets that are not considered to be active, but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs, are classified within Level 2. Investments classified within Level 3 have significant unobservable inputs, as they trade infrequently or not at all. The following is a summary of the inputs used in valuing the Fund’s assets carried at fair value as of May 31, 2014. The inputs and methodologies used to value securities may not be an indication of the risk associated with investing in these securities. Description Quoted Prices (Level 1) Other Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Assets Common Stocks Aministrative Support and Waste Management $ $
